DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because line 2 “provides method” should read “provides a method”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification contains many acronyms (iSFB, CON, FITC, ELISA, etc.) which are required to be written out in full the first time they are used.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  “composition comprises” should read “composition further comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO).
Regarding claim 11, Eberl teaches the use of an SFB strain as a probiotic [0128] where the strain is preferably a living spore [0129-0130]. Eberl further teaches a SFB composition can further comprise a pharmaceutically acceptable carrier including any and all solvents [0118].  In light of the definition of “agriculturally acceptable excipient” in the specification (page 6, lines 11-16), any and all solvents meets the claim limitation of “agriculturally acceptable excipient” because solvents can be used to increase or decrease viscosity or enhance solubility of the composition.  

Claim Rejections - 35 USC § 102/103

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO).
Regarding claim 12,  Eberl teaches that SFB are found in chickens [0002] and the attachment of SFB in vivo is species specific ([0177] lines 12-14). Therefore Eberl is considered to teach the SFB host-specific for chickens.  Alternatively, give that Eberl teaches SFB are found in chickens [0002] and the attachment of SFB in vivo is species specific ([0177] lines 12-14), it would have been obvious to one of ordinary skill in the art to select the SFB specific to the host animal the composition is meant to be fed to in order for the SFB composition to have therapeutic effects.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2012/0276149 A1  METHODS FOR MODULATING BACTERIAL INFECTION) in view of Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO).
Regarding claims 1 and 10, Littman teaches a method for enhancing mucosal immunity in a subject comprising administering a therapeutic amount of a single species of Th17 inducing bacteria or a component thereof to the subject [0007], where the subject is a chicken [0095] and the Th17 inducing bacteria is segmented filamentous bacteria (SFB) [0010].  
Littman does not disclose the composition as a probiotic or that the component of the bacteria can be spores.
Eberl, also in the field of using SFB’s to protect hosts from pathogens, discloses the use of a SFB strain as a probiotic [0128] where the SFB strain is preferably a SFB spore [0130] and preferably alive (viable) [0129].  Eberl further discloses that SFB colonization leads to the maturation of the gut mucosal lymphoid tissue, induces a strong and broad IgA response, stimulates the T-cell compartment, upregulates intestinal innate defense mediators, and induces a striking increase in the small intestinal Th17 responses [0003].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB treatment method of Littman with the probiotic SFB spores of Eberl in order to hasten the maturation of the gut mucosal lymphoid tissue, induce a strong and broad IgA response, stimulate the T-cell compartment, upregulate intestinal innate defense mediators, and induce a striking increase in the small intestinal Th17 responses in the subject.  
Regarding claim 2, Littman teaches the composition can be introduced orally [0098].
Regarding claim 3, Littman does not disclose an effective amount of 50-100 spores.  However, Littman does teach one can use a therapeutic amount of the Th17 inducing bacteria (SFB) or a component thereof to treat a subject in need thereof [0007] and Eberl discloses SFB living spores can be the “component thereof” [129 and 130]. Littman further teaches the therapeutic amount of the composition will vary depending on the route of administration and seriousness of the disease and the dosage can be determined by standard clinical techniques [0106].  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. Since Applicant has not disclosed that the specific quantity recited in instant claims is for any particular purpose or solves any stated problem, and the prior art teaches that the therapeutic dose will vary according to route of administration and the seriousness of the disease, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures known in the art.
Regarding claim 4, Littman teaches the pathogenic bacteria can be Salmonella, Campylobacter, Clostridium, or Escherichia coli [0066].
Regarding claim 9, Littman does not disclose an antibiotic is not administered to the subject. However Littman does teach the bacterial pathogen can include an antibiotic resistant pathogenic bacteria [0033].  It would have been obvious to one of ordinary skill in the art to not administer an antibiotic to a subject infected with an antibiotic resistant pathogenic bacteria, since the antibiotic would have no effect in treating the infection.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2012/0276149 A1  METHODS FOR MODULATING BACTERIAL INFECTION) in view of Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) as applied to claim 1 above, and further in view of Amalaradjou (US 2020/0022339 A1 METHODS FOR ENHANCING POULTRY GROWTH AND PERFORMANCE).
Regarding claims 5-6, Littman in view of Eberl does not disclose administering the SFB composition within 24 hours of hatching or the SFB composition is a single-use probiotic.  
Amalaradjou, also in the field of probiotics for use in poultry, discloses the probiotic can be administered to the poultry animal at least once, or every day following hatch [0047] and the probiotic enhances growth and performance of the poultry [0003]. Administering the probiotic composition on every day following the hatch meets the claim 5 limitation of “administering within 24 hours of hatching” since every day following the hatch can include the day of hatching.  In light of the description in the specification that “single-use” means the probiotic is provided once (page 3, lines 9-10), administering the probiotic composition at least once meets the claim 6 limitation of “a single-use” probiotic since the prior art discloses that it is optional to administer more than once.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB treatment method of Littman and probiotic SFB spores of Eberl with the administration frequency of Amalaradjou in order to enhance the growth and performance of the poultry.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2012/0276149 A1  METHODS FOR MODULATING BACTERIAL INFECTION) in view of Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) as applied to claim 1 above, and further in view of Vandenberg (US 2003/0118547 A1 COMPOSITION FOR INTESTINAL DELIVERY). 
Regarding claim 7,  Littman teaches the therapeutic bacteria composition can also contain a pH buffering agent [0103]. 
Littman does not disclose administering sodium bicarbonate prior to the composition.
Vandenberg, also in the field of administering physiologically active ingredients for intestinal delivery, discloses a method of oral administration of a composition for birds [0030] for treating microbial infections with an antimicrobial agent [0031], where the antimicrobial agent is a probiotic [0048]. Vandenberg further discloses the composition comprises a neutralizing agent to neutralize acidic degradation of the digestive system of the host animal and allow delivery of a physiologically active agent to the animal intestine where the neutralizing agent is sodium bicarbonate [0034].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB treatment method of Littman in view of Eberl with the sodium bicarbonate neutralizing agent of Vandenberg to neutralize acidic degradation of the digestive system of the host animal and allow delivery of a physiologically active agent to the animal intestine. 
 Regarding administering the sodium bicarbonate prior to the probiotic composition, Vandenberg teaches the probiotic and sodium bicarbonate administered in one step, but is silent as to administering the sodium bicarbonate prior to the probiotic. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).  Given that Vandenberg provides a method of administering a probiotic as claimed, the claimed order of steps is not considered to provide unexpected results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Littman (US 2012/0276149 A1  METHODS FOR MODULATING BACTERIAL INFECTION) in view of Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) as applied to claim 1 above, and further in view of Velazquez (Spore Preparation Protocol for Enrichment of Clostridia from Murine Intestine. Bio Protoc. 2017 May 20;7(10):e2296. doi: 10.21769/BioProtoc.2296. PMID: 29094059). 
Regarding claim 8, Littman further teaches SFB are commensal bacteria found in the ileum (small intestines) of many species where their abundance is correlated to reduced colonization and growth of pathogenic bacteria [0045]. Littman does not disclose the SFB spores derived from a chloroform treated small intestinal scraping.
Velazquez, in the field of bacterial spore preparation, discloses a method of preparing bacterial spores from spore-forming commensal bacteria in the class Clostridia (page 1, abstract), to which SFB belong. Velazquez discloses the spores are  prepared by cutting open the cecum (a portion of the large intestines), removing the contents and subsequently treating the contents with chloroform (page 2, Procedure steps 3-4).  Velazquez does not disclose scraping to remove the contents of the cecum. However it would have been obvious to one of ordinary skill in the art to use a known means for removal of a substance from a surface, such as scraping, in order to remove the contents of the cecum.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB treatment method and disclosure of SFB in the small intestines of Littman and the probiotic SFB spores of Eberl with the bacterial spore preparation methods of Velazquez in order to provide isolated SFB spores obtained from the small intestines, which are known to provide a reduced colonization and growth of pathogenic bacteria.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO).
Regarding claim 13, Eberl teaches the composition of claim 11 as detailed above. 
Eberl does not disclose the composition comprises 50-100 spores.  However, Eberl does teach that the effective amount of the composition will vary depending on multiple factors including (the subject being treated, the degree of protection desired, the severity of the condition to be treated, and the mode of administration) and an appropriate effective amount can be readily determined by one of skill in the art through routine trials [0120]. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. Since Applicant has not disclosed that the specific quantity recited in instant claims is for any particular purpose or solves any stated problem, and the prior art teaches that the effective dose will vary according to multiple variables, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the composition disclosed by the prior art by normal optimization procedures known in the art.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) as applied to claim 11 above, and further in view of Velazquez (Spore Preparation Protocol for Enrichment of Clostridia from Murine Intestine. Bio Protoc. 2017 May 20;7(10):e2296. doi: 10.21769/BioProtoc.2296. PMID: 29094059) 
Regarding claims 14-15, Eberl teaches the composition of claim 11. Eberl further teaches the SFB colonization in the distal ileum (small intestines) of chickens [0002] where SFB is known to hasten the maturation of the gut mucosal lymphoid tissue, induce a strong and broad IgA response, stimulate the T-cell compartment, upregulate intestinal innate defense mediators, and induce a striking increase in the small intestinal Th17 responses [0003].
Eberl does not disclose the SFB spores derived from a chloroform treated small intestinal scraping.
Velazquez, in the field of bacterial spore preparation, discloses a method of preparing bacterial spores from spore-forming commensal bacteria in the class Clostridia (page 1, abstract), to which SFB belong. Velazquez discloses the spores are  prepared by cutting open the cecum (a portion of the large intestines), removing the contents and subsequently treating the contents with chloroform (page 2, Procedure steps 3-4).  Velazquez does not disclose scraping to remove the contents of the cecum. However it would have been obvious to one of ordinary skill in the art to use a known means for removal of a substance from a surface, such as scraping, in order to remove the contents of the cecum.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB composition and disclosure of SFB in the small intestines of Eberl with the bacterial spore preparation methods of Velazquez in order to provide a reliable method for isolating SFB spores obtained from the small intestines, which are known to hasten the maturation of the gut mucosal lymphoid tissue, induce a strong and broad IgA response, stimulate the T-cell compartment, upregulate intestinal innate defense mediators, and induce a striking increase in the small intestinal Th17 responses.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) in view of Vandenberg (US 2003/0118547 A1 COMPOSITION FOR INTESTINAL DELIVERY).
Regarding claim 16, Eberl teaches the composition of claim 11. Eberl further teaches subjects administered sodium bicarbonate followed by the SFB composition [0150]. 
Eberl does not disclose the probiotic composition further comprises sodium bicarbonate. 
Vandenberg, also in the field of administering physiologically active ingredients for intestinal delivery, discloses a composition for oral administration to birds [0030] for treating microbial infections with an antimicrobial agent [0031], where the antimicrobial agent is a probiotic [0048]. Vandenberg further discloses the composition comprises a neutralizing agent to neutralize acidic degradation of the digestive system of the host animal and allow delivery of a physiologically active agent to the animal intestine where the neutralizing agent is sodium bicarbonate [0034].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the SFB treatment method of Littman in view of Eberl with the sodium bicarbonate neutralizing agent of Vandenberg to neutralize acidic degradation of the digestive system of the host animal and allow delivery of a physiologically active agent to the animal intestine. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO) in view of Littman (US 2012/0276149 A1  METHODS FOR MODULATING BACTERIAL INFECTION).
Regarding claim 17, Eberl teaches the composition of claim 11. Eberl further teaches a food product comprising a SFB strain [0131].
Eberl does not disclose the food product is for poultry.
Littman, also in the field of use of SFB for treatment of diseases caused by  pathogenic bacteria, discloses the SFB composition can administered to chickens [0095].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the probiotic SFB spore composition and food product of Eberl with the chicken subjects of Littman in order to provide the probiotic to chickens via feed.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (Spore Preparation Protocol for Enrichment of Clostridia from Murine Intestine. Bio Protoc. 2017 May 20;7(10):e2296. doi: 10.21769/BioProtoc.2296. PMID: 29094059) in view of Eberl (US 2017/0335276 A1 METHOD OF CULTURING SEGMENTED FILAMENTOUS BACTERIA IN VITRO).
Regarding claims 18 and 20, Velazquez teaches a method of preparing bacterial spores from spore-forming commensal bacteria in the class Clostridia (page 1, abstract), to which SFB belong. Velazquez discloses the spores are  prepared by cutting open the cecum (a portion of the large intestines), removing the contents and subsequently treating the contents with chloroform (page 2, Procedure steps 3-4).  Velazquez further teaches recovering the spores from the aqueous layer (page 2, Procedure step 7), which meets the claim limitation of “isolating the SFB spores from the chloroform treated sample”.  Velazquez does not disclose scraping to remove the contents of the cecum. However it would have been obvious to one of ordinary skill in the art to use a known means for removal of a substance from a surface, such as scraping, in order to remove the contents of the cecum.  
Velazquez does not disclose the composition is a probiotic or obtaining the sample from the small intestines of a poultry animal.
Eberl, also in the field of SFB spore preparation, discloses a SFB strain as a probiotic [0128] where the strain is preferably a living spore [0129-0130]. Eberl further teaches SFB are found in the distal ileum (small intestines) of chickens [0002] where SFB is known to hasten the maturation of the gut mucosa! lymphoid tissue, induce a strong and broad IgA response, stimulate the T-cell compartment, upregulate intestinal innate defense mediators, and induce a striking increase in the small intestinal Th17 responses [0003].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the bacterial spore preparation methods of Velazquez with Eberl’s disclosure of SFB found in the small intestines of chickens and SFB probiotic composition in order to produce a SFB spore composition that is host specific for chickens and provides hastening of the maturation of the gut mucosa! lymphoid tissue, induction of a strong and broad IgA response, stimulation of the T-cell compartment, upregulation of intestinal innate defense mediators, and induction of a striking increase in the small intestinal Th17 responses.
Regarding claim 19, Velazquez does not disclose freezing the isolated SFB spores. 
Eberl, also in the field of SFB spore preparation, further discloses freezing SFB, which would include spores [0148].  It is known in the art that freezing can be used for preservation, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the bacterial spore preservation methods of Velazquez with the freezing of Eberl in order to preserve the SFB spores.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shima (Differential effects of two probiotic strains with different bacteriological properties on intestinal gene expression, with special reference to indigenous bacteria, FEMS Immunology & Medical Microbiology, Volume 52, Issue 1, January 2008, Pages 69–77, https://doi.org/10.1111/j.1574-695X.2007.00344.x) teaches mice administered SFB as a fecal suspension.  
Tanabe (“The Effect of Probiotics and Gut Microbiota on Th17 Cells.” International Reviews of Immunology 32.5-6 (2013): 511–525. Web.) teaches SFB improves immune response in mice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/Primary Examiner, Art Unit 1791